DETAILED ACTION
 Response to Amendment
 The amendment filed on 06/15/2022 has been entered and considered by Examiner. Claims 1 - 5 are presented for examination. This Action is made FINAL.
	Participation in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Applicant elected to participate in the DSMER pilot program is kindly noted by the Primary Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (herein: AAPA), Yoshizu (JP2017138762A).
	Note: English translation is provided and cited by the current office action. 
	For claims 1 and 5, AAPA discloses an information processing apparatus comprising one or more processors (CPU of 120/130/140) that execute computer-executable instructions stored in a memory (data storage of 120/130/140), the one or more processors execute the computer executable instructions to cause the information processing apparatus to: 
	acquire a camera switch state from a camera (110) switch that indicates image capturing of a user in a moving body by the camera is in one of an OFF state and an ON state (Step 10 “…after the ignition switch of the vehicle 100 is turned on. When the time is within the predetermined time, the behavior including the driver's motion and posture is detected through the in-vehicle camera 110 (step S11), and the feature amount representing the detected driver behavior is the first feature amount. Is calculated through the first feature amount calculation unit 120 (step S12)…” Page 3 paragraph 1, and  step 25, “… when the ignition switch of vehicle 100 is turned off (step S25 = YES), the driver's emotion estimation process shown in FIG. 3 is terminated…” Page 4, paragraph: 2);
	acquire an image obtained by the image capturing of the user by the camera only in the case that the camera switch state from the camera switch is in the ON state (Step 10 “…after the ignition switch of the vehicle 100 is turned on. When the time is within the predetermined time, the behavior including the driver's motion and posture is detected through the in-vehicle camera 110 (step S11), and the feature amount representing the detected driver behavior is the first feature amount. Is calculated through the first feature amount calculation unit 120 (step S12)…” Page 3 paragraph 1);
	acquire moving body information including behavior of the moving body that the user is in “…amount of the behavior including the movement and the posture of the driver during the travel of the vehicle but also the feature amount of the behavior including the movement and the posture of the passenger, and estimates the emotion of the driver while comparing the detected feature amounts …” (abstract, page 5 paragraphs 1-5); 
	acquire user information that is manipulation amount information of the moving body by the user “…amount of the behavior including the movement and the posture of the driver during the travel of the vehicle but also the feature amount of the behavior including the movement and the posture of the passenger, and estimates the emotion of the driver while comparing the detected feature amounts …” (abstract, page 5 paragraphs 1-5); and 
	when at least the camera switch state from the camera switch is in the OFF state, estimate an emotion of the user based on the acquired moving body information and user information (step 25, “… when the ignition switch of vehicle 100 is turned off (step S25 = YES), the driver's emotion estimation process shown in FIG. 3 is terminated…” Page 4, paragraph: 2).

	For claim 2, AAPA discloses the moving body information includes position information of the moving body “…amount of the behavior including the movement and the posture of the driver during the travel of the vehicle but also the feature amount of the behavior including the movement and the posture of the passenger, and estimates the emotion of the driver while comparing the detected feature amounts …” (abstract, page 5 paragraphs 1-5).  

	For claim 3, AAPA discloses acquire results obtained by estimating the emotion of the user based on the acquired image and, 
perform machine learning concerning an association between the estimated emotion of the user and the acquired moving body information and user information “…amount of the behavior including the movement and the posture of the driver during the travel of the vehicle but also the feature amount of the behavior including the movement and the posture of the passenger, and estimates the emotion of the driver while comparing the detected feature amounts …” (abstract, page 5 paragraphs 1-5), 
	wherein the estimation of the emotion of the user is based on the acquired moving body information and user information and the acquired results of the machine learning “…amount of the behavior including the movement and the posture of the driver during the travel of the vehicle but also the feature amount of the behavior including the movement and the posture of the passenger, and estimates the emotion of the driver while comparing the detected feature amounts …” (abstract, page 5 paragraphs 1-5).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (herein: AAPA), Yoshizu (JP2017138762A) in view of Zhao et al.  (US Pub. 20180178808 A1).

	For claim 4, AAPA discloses all limitation this claim depends on.
But AAPA doesn’t explicitly teach the following limitation taught by Zhao.
Zhao discloses the estimation of the emotion of the user includes at least sleepiness as the emotion of the user [0061, 0102, 0121].
Since, all are analogous arts addressing an emotion detection scheme use in a vehicular monitoring system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of AAPA and Zhao to ensure various alarming emotions can be detected and monitor, thus, improving adaptability and effectiveness of the monitoring system.
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “…acquire a camera switch state from a camera switch that indicates image capturing of a user in a moving body by the camera is in one of an OFF state and an ON state”, the Examiner asserts that AAPA discloses Step10 and step 25,  “…after the ignition switch of the vehicle 100 is turned on. When the time is within the predetermined time, the behavior including the driver's motion and posture is detected through the in-vehicle camera 110 (step S11), and the feature amount representing the detected driver behavior is the first feature amount. Is calculated through the first feature amount calculation unit 120 (step S12)…” Page 3 paragraph 1. Furthermore, in step 25, “… when the ignition switch of vehicle 100 is turned off (step S25 = YES), the driver's emotion estimation process shown in FIG. 3 is terminated…” Page 4, paragraph: 2).	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642